UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6723



ERIC KEYS,

                                             Petitioner - Appellant,

          versus


COMMONWEALTH OF VIRGINIA,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-04-535)


Submitted:   October 21, 2005             Decided:   November 8, 2005


Before WILLIAMS, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Keys, Appellant Pro Se. Robert H. Anderson, III, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Eric Keys seeks to appeal the magistrate judge’s order

dismissing his 28 U.S.C. § 2254 (2000) petition as untimely.*           28

U.S.C. § 2244(d)(1) (2000).     The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c) (2000).     A certificate of appealability will not

issue    absent   “a   substantial   showing   of   the   denial   of    a

constitutional right.”     28 U.S.C. § 2253(c)(2) (2000).    A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find the magistrate judge’s assessment of his constitutional

claims is debatable and that any dispositive procedural rulings by

the magistrate judge are also debatable or wrong. See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Keys

has not made the requisite showing.            Accordingly, we deny a

certificate of appealability and dismiss the appeal.        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                              DISMISSED



     *
      This case was decided by the magistrate judge upon consent of
the parties under 28 U.S.C. § 636(c)(1) (2000).

                                 - 2 -